June 16, 1911.
This is an application for a stay of the execution of a sentence of death imposed *Page 132 
in this case pending appeal from an order refusing a motion for a new trial, and from the sentence of the Court.
The general rule is that no appeal lies from an order of a Circuit Judge refusing a motion for a new trial where questions of fact only are involved. In this case the sole question of fact involved is the sanity of the defendant. Upon careful examination of the record we find that there is abundant evidence to support the finding of the Circuit Judge, and no errors of law are shown in the record. It follows, therefore, that no prima facie case has been made out for the interference of this Court.
The motion for a stay of the sentence is refused.